DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luchinger et al. (US 2020/0392402 A1).
Regarding claim 1, Luchinger et al. teach an optical film having high reliability, comprising:
a quantum dot layer (1; see at least figure 2A-2D) having a first surface and a second surface opposite to the first surface (see top and bottom surface of 1 in at least figures 2A-2D);
an upper protective layer (see top layer 5 in at least figure 2B, C, D) formed on the first surface; and
a lower protective layer (see bottom layer 5 in at least figure 1B,C,D) formed on the second surface;
wherein the upper protective layer (see top layer 5 in at least figure 2B, C, D) and the lower protective layer (see top layer 5 in at least figure 2B, C, D) each
include a bonding layer, a moisture and oxygen barrier layer (52; see at least figure 2B, C, D), and a substrate layer (P2) located between the bonding layer and the moisture and oxygen barrier layer, the bonding layer is arranged proximate to the quantum dot layer (P1 or 1; see at least figure 2A, B, C, D) and formed from an aqueous coating material, and the moisture and oxygen barrier layer (52; see at least figure 2B, C, D) is arranged away from the quantum dot layer (P1 or 1; see at least figure 2A, B, C, D) and includes an evaporated layer and an outer plastic layer formed on the evaporated layer (see figure 2A, B, C, D).
Regarding claim 2, Luchinger et al. teach the optical film according to claim 1, wherein the evaporated layer is an evaporated layer of aluminum oxide or copper (paragraph [0244]).
Regarding claim 3, Luchinger et al. teach the optical film according to claim 2, wherein the outer plastic layer is a polyurethane (PU) layer (see claim 10 of Luchinger et al.).
Regarding claim 5, Luchinger et al. teach the optical film according to claim 1, wherein the substrate layer is a polyethylene terephthalate (PET) layer (see claim 10 of Luchinger et al.).
Regarding claim 8, Luchinger et al. teach a method for manufacturing an optical film having high reliability, comprising:
providing a substrate layer (P1; see figure 2);
forming a moisture and oxygen barrier layer on an outer surface of the substrate layer (52; see at least figure 2B, C, D) and coating an aqueous coating material on an inner surface of the substrate layer (P2), wherein the moisture and oxygen barrier layer (52; see at least figure 2B, C, D) includes an evaporated layer and an outer plastic layer formed on the evaporated layer (see figure 2A, B, C, D); and
attaching the substrate layer with the moisture and oxygen barrier layer to a quantum dot layer (P1 or 1; see figures 2A, B, C, D) by the aqueous coating material and curing the aqueous coating material into a bonding layer (see figure 2A, B, C), wherein the bonding layer, the substrate layer, and the moisture and oxygen barrier layer jointly form a protective layer (see at least figures 2A, B, C and D).
Regarding claim 9, Luchinger et al. teach the method according to claim 8, wherein the evaporated layer is an aluminum oxide evaporated layer or a copper evaporated layer (see paragraph [0244]).
Regarding claim 10, Luchinger et al. teach the method according to claim 9, wherein the outer plastic layer is a polyurethane (PU) layer (see claim 10 of Luchinger et al.).
Regarding claim 12,  , Luchinger et al. teach the method according to claim 8, wherein the substrate layer is a polyethylene terephthalate (PET) layer (see claim 10 of Luchinger et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger et al. (US 2020/0392402 A1).
Regarding claim 4,  Luchinger et al. teach the optical film according to claim 3, but do not explicitly teach wherein the evaporated layer has a thickness from 0.01 um to 0.5 um, and the outer plastic layer has a thickness from 0.5 um to 10 um. It would have been obvious to one of ordinary skill in the art at the time the invention was made to  modify the evaporated layer of Luchinger et al. to have a thickness from 0.01um to 0.5um and the outer plastic layer to have a thickness from 0.5 um to 10 um as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 11, Luchinger et al. teach the method according to claim 10, but do not explicitly teach wherein the evaporated layer has a thickness from 0.01 um to 0.5 um, and the outer plastic layer has a thickness from 0.5 um to 10 um. It would have been obvious to one of ordinary skill in the art at the time the invention was made to  modify the evaporated layer of Luchinger et al. to have a thickness from 0.01um to 0.5um and the outer plastic layer to have a thickness from 0.5 um to 10 um as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.

Allowable Subject Matter
Claims 6, 7, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 recites, inter alia, wherein the aqueous coating material
includes: 5 to 15 wt% of isopropanol; 5 to 15 wt% of sodium bicarbonate; 5 to 20 wt% of an organic acid; and 10 to 30 wt% of at least one acrylic-based monomer.
Claim 7 recites, inter alia, wherein the at least one acrylic-based
monomer is selected from a group consisting of tetrahydrofurfuryl methacrylate, stearyl acrylate, lauryl methacrylate, lauryl acrylate, isobornyl methacrylate, tridecyl acrylate, alkoxylated nonylphenol acrylate, tetraethylene glycol dimethacrylate, polyethylene glycol dimethacrylate, tripropylene glycol diacrylate, ethoxylated bisphenol A
dimethacrylate, trimethylolpropane triacrylate, trimethylolpropane trimethacrylate, ethoxylated trimethylolpropane triacrylate, and pentaerythritol triacrylate.
Claim 13 recites, inter alia, wherein the aqueous coating material
includes: 5 to 15 wt% of isopropanol; 5 to 15 wt% of sodium bicarbonate; 5 to 20 wt% of an organic acid; and 10 to 30 wt% of at least one acrylic-based monomer.
Claim 14 recites, inter alia, wherein the at least one acrylic-based
monomer is selected from a group consisting of tetrahydrofurfuryl methacrylate, stearyl acrylate, lauryl methacrylate, lauryl acrylate, isobornyl methacrylate, tridecyl acrylate, alkoxylated nonylphenol acrylate, tetraethylene glycol dimethacrylate, polyethylene glycol dimethacrylate, tripropylene glycol diacrylate, ethoxylated bisphenol A
dimethacrylate, trimethylolpropane triacrylate, trimethylolpropane trimethacrylate, ethoxylated trimethylolpropane triacrylate, and pentaerythritol triacrylate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/Examiner, Art Unit 2875                                 

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875